Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered October 3, 1985, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial, when viewed in a light most favorable to the People, was sufficient to permit a rational trier of fact to find the defendant guilty of the crime charged (see, People v Contes, 60 NY2d 620). Credibility is a matter reserved primarily for the jurors, who are able to view the witnesses’ demeanor on the stand (see, People v Di Girolamo, 108 AD2d 755). Here, the jury chose to credit the victim’s testimony that the defendant had stabbed her during a fight and apparently chose to discount the defendant’s testimony in which he claimed that the victim had attacked him and subsequently inflicted her stab wounds upon herself. We see no reason to disturb their finding.
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.